DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a final office action upon examination of application number 14/750446.  Claims 1-20 are pending and have been examined on the merits discussed below.
	
Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicant asserts the claims integrate any potential abstract idea into a practical application.  Specifically, Applicant points to paragraph 50 and states amended claim 1 provides a technical solution to the problem identified in paragraph 50.  However, the claim must be evaluated to ensure the claim itself reflects any improvement in technology (paraphrased from Intellectual Ventures I LLC v. Symantec Corp).  In this case, amended claim 1, given the broadest reasonable interpretation, does not reflect the asserted improvement in technology.  The claim requires comparing reports (lists) of attendees to find a common attendee where the common attendee is on an external network and gathering meeting responses from the reports to determine availability.  The process then creates a common calendar to show the common meeting attendee availability.  The user only accesses information that is gathered through reports and lists.  Examiner asserts that comparing lists of attendees who may be internal or external and creating a .  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Claims 1-7 are directed to a device, claims 8-14 are directed to a method, and claims 15-20 are directed to a non-transitory computer readable medium.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test. 

As per Prong one of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to receiving a first online calendar meeting report, the first online calendar meeting report comprising a first list of first meeting attendees and a first calendar meeting time, the first user located on an internal network, wherein the first online calendar meeting report is received in response to a change in  which is considered certain methods of organizing human activity, since the claim is directed to managing calendars to schedule meetings (interactions between people).  

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  The claim includes a processor that merely transmits and stores data.  Further, other limitations which include a network interface and a processor coupled to the network interface only amount to the application or instructions to apply the abstract idea on a general purpose computer, and require nothing more than a generic computer system to carry out the abstract idea itself.   Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.   

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frank et al, US 2018/0189744 – “Electronic Calendar Devices” – provides cross-platform calendar integration
Meushar et al, US 2016/0275458 – “Meetings and Events Coordinating System and Method” – cross-platform system capable of operating through a users’ online calendar, etc.
Beebe et al, US 2010/0162105 – “Access and Management of Cross-Platform Calendars” – receives calendar entries from multiple calendars of distinct calendar platforms and extracts events information from the calendar entries

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683